DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's preliminary amendment, filed 22 June 2020, is acknowledged.  Claims 2-7, 12-16, 18, and 20 have been cancelled.  Claims 1, 11, 17, and 19 have been amended.  No claims have been added.  Claims 1, 8-11, 17, and 19 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements filed 22 June 2020 and 17 May 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Specification
The Substitute Specification and replacement Sequence Listing filed 25 March 2022 are acknowledged and have been entered.  It is noted that the Substitute Specification at [0248] contains an updated incorporation-by-reference statement for the sequence listing filed 25 March 2022.  

Claim Objections
Claim 1 is objected to because of the following informality:  the definite article “the” is missing between “respectively, comprise” and “amino acid sequences of SEQ ID NOS: 2 and 4, . . . .”.  Appropriate correction is required.

Claim 10 is objected to because of the following informality:  the definite article “the” is missing between “respectively, comprise” and “amino acid sequences of SEQ ID NOS: 91 and 134, . . . .”.  Appropriate correction is required.

Claim 10 is objected to for the following informality: in the concluding line, the “or” is misplaced.  For examination purposes the claim will be interpreted as if reciting “SEQ ID NOS: 132 and 175, or SEQ ID NOS: [[or]] 133 and 176.”  Appropriate correction is required.




  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 depends from claim 1, which recites specific combinations of CDRs in which CDRH3 is limited to SEQ ID NO: 3.  Many of the sequences in SEQ ID NOS: 191-198, however, are not limited to SEQ ID NO: 3 but instead differ at one or more amino acid residues.  Accordingly, the subject matter of claim 11 is not fully encompassed by claim 1 and claim 11 is broader in scope than the claim from which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



Allowable Subject Matter 
No claim is allowed.  
Claims 1, 8-10, 17, and 19 would be allowable if rewritten to address the noted objections to claims 1 and 10.
Claim 11 would be allowable if the issue under 35 U.S.C. 112(d) is fully addressed.
The claims recite anti-CD19 antibodies that are affinity matured variants of an anti-CD19 antibody and are defined by a VH comprising CDRH1, CDRH2, and CDRH3 as set forth in SEQ ID NOS: 1, 201, and 3, respectively; and a VL comprising CDRL1, CDRL2, and CDRL3 as set forth in SEQ ID NOS: 202, 5, and 6, respectively.  The individual SEQ ID NOS recited in current claim 1 are encompassed by the degenerate SEQ ID NOS: 201 (CDRH2) and 202 (CDRL1). 
 The closest sequence match for the CDRs of the VH is the VH region of the anti-Pep27 antibody “E2” (KR 10-2114631 (PTO-892)): 
BGC67095
DT   16-MAY-2019  (first entry)
DE   Anti-Pep27 mAb heavy chain variable region E2, SEQ:2.
CC PN   KR2019019856-A.
CC PD   27-FEB-2019.
CC PF   16-AUG-2018; 2018KR-00095710.
PR   18-AUG-2017; 2017KR-00104502.

  Query Match             47.4%;  Score 91.4;  DB 28;  Length 125;
  Best Local Similarity   24.4%;  
  Matches   21;  Conservative   11;  Mismatches    8;  Indels   46;  Gaps    3;

Qy          1 DYYM--------------SGIYYDXXXXXXXXSVKG----------GPLF---------- 26
              :|||              |||  |::::::::||||            |:          
Db         31 NYYMSWVRQAPGKGLEWVSGISPDDSSTYYADSVKGRFTISRDNSKNTLYLQMNSLRAED 90

Qy         27 ------------CNDRTCSYYYAMDV 40
                          |   :||||| |||
Db         91 AAVYYCARDVRMCTSMSCSYYYGMDV 116

That antibody, however, does not bind CD19 and it does not contain all of the same VH CDRs as required by the independent claim.
The closest sequence match for the CDRs of the VL is found in the VL region of the anti-VEGF antibody described in US10246507 (PTO-892) as SEQ ID NO: 160: 
Patent No. 10246507
TITLE OF INVENTION: Polypeptide, Anti-VEGF Antibody, and Anti-c-Met/Anti-VEGF
CURRENT FILING DATE: 2015-09-29
OTHER INFORMATION: an anti-VEGF antibody
US-14-869-636A-160

  Query Match             78.1%;  Score 116.3;  DB 1;  Length 111;
  Best Local Similarity   29.5%;  
  Matches   23;  Conservative    8;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 XGXXSNIGS---------------XXXYDDNHRPS------------------------- 20
              :|::||||:               :::|||:||||                         
Db         23 TGSSSNIGNNAVTWYQQLPGTAPKLLIYDDSHRPSGVPDRFSGSKSGTSASLAISGLRSE 82

Qy         21 -------GTWDYSLSGYV 31
                     |||||||||||
Db         83 DEADYYCGTWDYSLSGYV 100

That antibody, however, also does not bind CD19 and it does not contain all of the same VL CDRs as required by the independent claim.
	US20210130490 (PTO-892) and WO2019203600 (PTO-892) describe affinity matured anti-CD19 antibodies comprising VH and VL as recited in instant claim 11.  Neither of those references published prior to the 21 December 2018 filing date of the instant application.  Additionally, neither of those references has an earlier effectively filed date.  Accordingly, neither US20210130490 nor WO2019203600 is available as a reference.  Related application no. 17048739 (commonly assigned and sharing a common invention) published as US20210130490 (PTO-892) and WO2019203600 (PTO-892), discussed above.  That copending application does not claim anti-CD19 antibodies as recited in the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643